DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (JP 05-237892, cited on IDS filed 06/11/2021, machine translation provided for citation).
With regards to claims 1 and 9, Harada teaches a temperature control device and method for controlling a temperature of a resin which flows through a resin flow channel formed by a nozzle section and a cylinder section in an injection molding device (Abstract, Fig. 1, ¶ 0007-0008) comprising a first temperature sensor (5E) that detects a nozzle temperature and a first temperature control unit (12E) that is capable of performing PID control so that the nozzle reaches a first target temperature (Fig. 2, 4, ¶ 0014-0018) as well as a second temperature sensor that detects a cylinder temperature (5D-5A) and a plurality of second temperature control units in which utilize temperature information from the first control unit (Fig. 2, temperature information from 5E is delivered to at least 12D as well as 12E).
With regards to claim 2, Harada teaches using a nozzle temperature (Fig. 1-2, ¶ 0014).



Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitahara (JP 2005-35090, cited on IDS filed 05/15/2020, machine translation provided for citation).
With regards to claims 1 and 9, Kitahara teaches a temperature control device comprising a first temperature sensor (S1) that detects a nozzle temperature, a first temperature control unit (13a) that performs PID control of the heater to reach a target or set temperature (¶ 0003, 0021, 0030-0032) as well as a second temperature sensor and second control unit that perform PID control (Fig. 6).  Kitahara teaches that the second temperature control unit (slave) utilizes temperature control information from the first unit (master) (¶ 0030-0044).
With regards to claim 2, Kitahara teaches that the slave control unit utilizes the nozzle temperature (¶ 0038, PVm).
With regards to claim 3, Kitahara teaches incorporation of a delay constant based on a distance from the master to the slave (a) (¶ 0024-0025).
With regards to claim 4, Kitahara teaches adding the first temperature control information to the equation for the determining second temperature control (¶ 0030-0044).
With regards to claims 5 and 6, Kitahara teaches multiplying a gain constant between 1 and 0 (ratio) based upon the master section arrival rate prior to calculation of the slave setting in which the master temperature control information is added (¶ 0030-0044).
With regards to claims 7 and 8, Kitahara teaches incorporating a delay characteristic of the master arrival rate and dead time into the equation for determining slave settings (¶ 0023-0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (JP 2005-35090, cited on IDS filed 05/15/2020, machine translation provided for citation) in view of Altonen et al. (Pub No 2017/0274571).
With regards to claim 10, Kitahara teaches a temperature control device comprising a first temperature sensor (S1) that detects a nozzle temperature, a first temperature control unit (13a) that performs PID control of the heater to reach a target or set temperature (¶ 0003, 0021, 0030-0032) as well as a second temperature sensor and second control unit that perform PID control (Fig. 6).  Kitahara teaches that the second temperature control unit (slave) utilizes temperature control information from the first unit (master) (¶ 0030-0044).  Kitahara does not explicitly teach the use of a computer readable medium for storing the instructions for the control of the injection molding device; however, as discussed in Altonen it was commonly known in the art at the time the invention was effectively filed to utilize a computer readable medium having instructions stored thereon to carry out control of an injection molding device including for PID control (Abstract, Fig. 2, ¶ 0043, 0063).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a computer readable medium for storing the control instructions as taught by Altonen as both relate to injection molding control presenting a reasonable expectation of success, and doing so allows for the controller to function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GALEN H HAUTH/Primary Examiner, Art Unit 1742